ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-433, concluding that as matter of final discipline pursuant to Rule l:20-13(c), based on respondent’s conviction in municipal court of the petty disorderly persons offense of harassment, in violation of N.J.S.A. 2C:33-4b, RONALD M. SIMS of HACKETTSTOWN, who was admitted to the bar of this State in 1970, should be censured for violating RPC 8.4(b)(eriminal act that reflects adversely on honesty, trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that RONALD M. SIMS is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.